Title: To Benjamin Franklin from Madame de Baussan, [before 24 May 1782]
From: Baussan, Madame N.
To: Franklin, Benjamin


[before May 24, 1782]
Voila, tres cher papa, un diné qui a bien de la peine a Saranger, vous avès la bonté de Moffrir vendredy, prochain, les ouvriers dont ma maison est pleine me demandoient jusqu’a dimanche pour me livrer une Salle a Manger, ou je pusse avoir l’honneur de vous recevoir Convenablement. Ce dimanche est le jour destiné a vos Compatriotes, et le vendredy me paroit être Celuy que Vous préferés, il faut donc, cher papa quelqu’impatience que jaye de vous recevoir vous demander de remettre a Celuy de la semaine prochaine qui sera le 24 de Ce Moy, la faveur que vous voulès bien me faire de Venir diner chès Moy avec Monsieur votre petit fils jespere que nous pourons engager Me Brillon et toute son aimable famille a vous accompanger et Ce sera pour Moy une grande joye que de vous reunir, ne moublies pas je vous prie, vous chagrineries bien fort le sincere attachement que vous Mavès inspiré et avec lequel jay l’honneur dêtre, Votre tres humble et tres obeissante
N. Baussan
M. de Baussan et Mr de Mâchault, Veulent que je vous présente l’hommage de leur Souvenir.
 
Addressed: A Monsieur / Monsieur franklin ministre plénipotentaire / des états unis de lamérique / a passy
